Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George S, Blasiak on 06/28/2021.

The application has been amended as follows: 

19. (Amended) The computer program product of claim [10] 18, wherein the connectivity pattern information is absent a reference to a physical network device.

20. (Amended) The computer program product of claim [10] 18, wherein the establishing includes using the connectivity pattern information to key a device inventory database, the device inventory database including references to physical network devices.

21. (Amended) The computer program product of claim [10] 18, wherein the establishing includes establishing commands for provisioning one or more network device for implementation of a network connection that includes an edge network device and a core network device.

18, wherein the establishing includes establishing commands for provisioning one or more network device for implementation of a network connection that includes two or more of an edge network device, a core network device, an access network device and a transit network device.

23. (Amended) The computer program product of claim [10] 18, wherein the establishing includes (a) determining a dataset based on the connectivity pattern information, the dataset defining a physical network device agnostic specification for a network connection configuration, and (b) using the dataset to key a device inventory database that includes references to physical network devices.

24. (Amended) The computer program product of claim [10] 18, wherein the establishing includes determining a dataset defining a network connection configuration specification for a network connection configuration, wherein the specification for a network connection configuration specifies a connection between an edge network device resource and a core network device resource.


2.	Claims 1-25 are allowed in view of the prior art of record.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests establishing commands for provisioning one or more network device for implementation of a network connection based on obtained connectivity pattern information.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAFA M MEKY/
Primary Examiner, Art Unit 2457      09/11/2021